Citation Nr: 0114110	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  93-09 279 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as less than 20 percent 
disabling, for the purpose of establishing entitlement to 
vocational rehabilitation training under Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to June 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1992 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that established, for vocational rehabilitation 
purposes, service connection for chronic patellofemoral pain 
syndrome, with markedly symptomatic suprapatellar plica, 
right knee (a right knee disability); the evaluation assigned 
was less than 20 percent.  As such, the veteran was notified 
by letter dated in May 1992 that he was not entitled to 
vocational rehabilitation training since he did not have a 
compensable service-connected disability rated as at least 20 
percent disabling.  

A hearing was held at the RO in August 1992.  In April 1995 
and again in July 1997, this matter was remanded by the Board 
to the RO for further development.  


REMAND

As noted in previous Board remands, a threshold requirement 
for Chapter 31 entitlement is the establishment of a service-
connected disability rated as 20 percent or more disabling, 
and it was on this basis that the RO denied the veteran's 
claim.  38 U.S.C.A. § 3102 (West 1991 & Supp. 2000).  
However, and as also noted previously, 38 U.S.C.A. § 3102, as 
amended by Pub.L. 102-568, § 404(a) (1992), provides, in what 
is currently subsection (2) of § 3102, that a person is 
entitled to Chapter 31 benefits in the event that such person 
has a service connected disability rated as 10 percent 
disabling and has a serious employment handicap. 

In other words, if the veteran's disability were to be 
evaluated as at least 10 percent disabling, he would have 
potential Chapter 31 entitlement in the event that there was 
also a determination that he has a serious employment 
handicap.  As neither question had yet been answered by the 
RO (and it was noted that they must be considered in order to 
resolve the issue of the veteran's entitlement to Chapter 31 
benefits) the Board remanded this matter in April 1995 and 
July 1997.  

In the July 1997 remand, the Board also determined that the 
veteran should be afforded a VA examination in order to 
evaluate his service-connected right knee disability.  The 
Board noted that the veteran had apparently failed to report 
to a May 1995 VA joint examination.  However, the Board 
pointed out that there was no evidence of record that he 
received notice of this scheduled appointment, and as such, 
found that the veteran should be given another opportunity to 
report for an examination.  

A review of the record since the July 1997 Board remand 
reflects that the RO sent the veteran a letter on August 19, 
1997, informing him that, among other things, a VA 
examination was to be scheduled in conjunction with his 
appealed claim, that he would be notified of the time and 
place to report, and that failure to report for examination 
without good cause could result in the denial of his claim.  

In April 2000, through RO contact with the VA Medical Center 
(VAMC) New Orleans, it was learned that the veteran failed to 
report for a joints examination scheduled for August 18, 
1997, a date prior to the date of the notification letter.  
Thus, the record again raises a question as to whether the 
veteran received notice of this scheduled appointment.  

In any event, the Board notes that since the most recent 
Board review of this matter, there have been significant 
changes in the law (including case law) that affect this 
matter.  Initially, it is noted that in the July 1997 remand 
the veteran was correctly notified that a failure to appear 
for an examination would result in the denial of his claim.  
At the time of this Board remand, the veteran's claim was not 
considered an original claim, but rather a claim for an 
increased rating for the right knee disability (to at least 
20 percent disabling, to allow for Chapter 31 benefits).  
However, such claims are now treated as "original" claims, 
and as such, even if the veteran fails to appear for a 
scheduled examination, the claim is to be adjudicated based 
on the evidence of record.  38 C.F.R. § 3.655(b) (2000); see 
Fenderson v. West, 12 Vet. App. 119 (1999) (the United States 
Court of Appeals of Veterans Claims (Court) noted that there 
was a distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating).

Further, the Board notes that Congress amended 38 U.S.C.A. 
§ 5107 (and amended or added other relevant provisions) to 
reflect that VA has a duty to assist a claimant in developing 
all facts pertinent to a claim for benefits.  Such duty 
includes requesting information as described in 38 U.S.C.A. 
§ 5106, as well as the accomplishment of a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

Although the record does not clearly establish that the 
veteran did in fact receive notice of both of the previously 
scheduled examinations, the Board realizes that at this point 
an even more difficult situation presents itself since, from 
a review of the record, it appears that the veteran's 
whereabouts may now be unknown.  The Board understands that 
this claim has been pending for many years and that the RO 
has attempted to obtain the information previously requested; 
however, the bottom line in this case is that the evidence as 
it stands (in conjunction with the changes in the law) makes 
it impossible for the Board to adjudicate this matter at this 
time.

In light of the above, this matter is again REMANDED to the 
RO for the following action:


1.  The RO should take the appropriate 
steps to contact the veteran and his 
representative and request that they 
submit all evidence in the veteran's 
possession that is relevant to his claim 
on appeal.  If unable to locate the 
veteran, such should be specifically 
documented, and the RO should then send 
all correspondence to his last known 
address of record.  Among other things, 
the RO should ask the veteran whether he 
still desires to pursue this claim (given 
the passage of time, etc.)

2.  The RO should obtain and associate 
with the claims file all additional 
outstanding medical records pertinent to 
this claim, including any held by VA and 
any other government entity(ies).  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

3.  Assuming the veteran wishes to 
continue with his appeal (and the RO is 
to assume such unless specifically 
notified otherwise), the veteran should 
be afforded a VA orthopedic examination 
in order to determine the nature and 
extent of severity of his right knee 
disability, to include functional loss 
due to pain on use or during flare-ups.  
All testing deemed necessary should be 
performed.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner should record 
pertinent complaints, symptoms, and 
clinical findings, including functional 
range of motion, i.e., that range of 
motion of the right knee that the veteran 
can achieve without pain.  The examiner 
should comment on the presence or absence 
of recurring attacks, weakened movement, 
excess fatigability, muscle spasms, 
swelling and pain on movement.  The 
examiner should express an opinion as to 
whether pain is supported by adequate 
pathology and the degree to which 
weakness, pain, or other symptoms 
attributable to his right knee pathology 
affects the veteran's ordinary 
activities, as well as whether pain could 
significantly limit functional ability 
during flare-ups or when the affected 
joints are used repeatedly over a period 
of time.

A copy of the letter notifying the 
veteran of this examination should be 
placed in the claims folder, and should 
notify the veteran that failure to report 
for the examination would result in 
consideration of his claim solely on the 
evidence of record.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After completion of all requested 
development, and after undertaking any 
further development deemed warranted by 
the record, the RO should reevaluate the 
veteran's claim and assign a percentage 
rating for the service-connected right 
knee disability.  In the event that the 
veteran's right knee disability is 
evaluated as at least 10 percent 
disabling, the RO should take appropriate 
steps to refer this case to the 
vocational rehabilitation and counseling 
staff for a determination as to whether 
the veteran has a serious employment 
handicap.

7.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the issue prepared and 
certified for appellate review as 
reported on the title page.  The rating 
decision should reflect consideration of 
the applicability of 38 U.S.C.A. § 3102 
and 38 C.F.R. §§ 4.40, 4.45, and 
appropriate Diagnostic Codes.

8.  If, after further consideration of 
the matter on appeal, the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




